

AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Amendment is made as of January 8, 2008, between GVI Security Solutions,
Inc., a Delaware corporation (the “Company”) and Joseph Restivo (the
“Executive”).


RECITALS
 
WHEREAS, the Company and the Executive are parties to an Employment Agreement,
dated as of March 28, 2006, as amended by an Amendment to Employment Agreement
dated as of October 4, 2006 (as so amended, the “Employment Agreement”), whereby
the Executive is employed as the Chief Operating Officer and Chief Financial
Officer of the Company; and
 
WHEREAS, the Company and the Executive desire to amend certain provisions of the
Employment Agreement, as set forth herein.
 
NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:
 
1. Extension of Term. The “Term” provided for under the Employment Agreement is
hereby extended by amending and restating Section 2 of the Employment Agreement
in its entirety as follows:
 
“2. Term of Employment. The term of the Executive’s employment hereunder shall
begin on the Commencement Date and end at the close of business on December 31,
2011 (the “Term”). Within 90 days prior to the end of the Term, the Company
shall notify the Executive in writing whether or not it intends to negotiate a
new employment agreement with him; provided, however, that the Company’s failure
to give such notice shall not result in an extension of the Term.
Notwithstanding the foregoing, the Term shall end on the date on which the
Executive’s employment is terminated by either Party in accordance with the
provisions herein. If the Executive’s employment with the Company continues
after the end of the Term, the Executive’s employment shall be on an “at will”
basis.”
 
2. Termination Without Cause by the Company or Resignation for Good Reason by
the Executive. 
 
(a) Section 9(a) of the Employment Agreement is hereby amended by adding a new
subsection (viii) to the end of Section 9(a) as follows:
 
“(viii) payment of $75,000 in cash on an after-tax basis (assuming in
calculating the after-tax amount that Executive is subject to tax at the highest
marginal rate of federal, state and local tax imposed on a resident of the
jurisdiction in which Executive is a tax resident) for relocation expenses”.
 

 
 

--------------------------------------------------------------------------------

 

(b) Section 9(d) of the Employment Agreement is hereby amended by adding a new
subsection (viii) to the end of Section 9(d) as follows:
 
“(viii) payment of $75,000 in cash on an after-tax basis (assuming in
calculating the after-tax amount that Executive is subject to tax at the highest
marginal rate of federal, state and local tax imposed on a resident of the
jurisdiction in which Executive is a tax resident) for relocation expenses”.
 
(c) Section 9(d) of the Employment Agreement is hereby amended by extending the
period referred to in the first sentence of Section 9(d) from 12 months to 18
months.
 
3. Governing Law.  This Amendment shall be governed in all respects by the laws
of the State of Florida without reference to its choice of law rules.
 
4. Successors and Assigns.  Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto.
 
5. Entire Agreement; Amendment.  This Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof. Neither this Amendment nor any term hereof may be amended,
waived, discharged or terminated other than by a written instrument signed by
the party to be charged. Except as specifically amended in this Amendment, the
Employment Agreement shall remain in full force and effect and shall be binding
on the parties hereto.
 
6. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
 
7. Severability.  The holding of any provision of this Amendment to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Amendment, which shall remain in full force and effect.
 

 
2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.
 

 
GVI SECURITY SOLUTIONS INC.
             
By: /s/ Steven Walin                                  
 
Name: Steven Walin
 
Title: Chief Executive Officer
         
THE EXECUTIVE
             
/s/ Joseph Restivo                                        
 
Joseph Restivo



 
3

--------------------------------------------------------------------------------

 

